DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 10/28/2019. The Application includes claims 1-20. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance
with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1,
Claim 1 recites an information processing device comprising: a memory storing a program; and a processor configured to execute the program to (limitation 1); obtain information about an aerial photography range for a first aerial image (limitation 2); and generate an aerial photography route for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range (limitation 3).
Step 1: The claim is directed to a machine as it recites an (information processing device). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (generate an aerial photography route for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range).  This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand.  The nominal recitation of the processor does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) a memory storing a program, (2) a processor configured to execute the program, and (3) obtain information about an aerial photograph range for a first aerial image. The recited memory and processor are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.  Further, the instruction to obtain information is also recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution.
Step 2 B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data.  The use of generic computer components to execute a program is well-understood and conventional.  
As per claim 2
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 1 and merely adds to the abstract idea and insignificant extra-solution activity.  The claim recites the limitation (wherein each of the one or more second aerial images includes an aerial video) and the limitation (the aerial photography route is a first aerial photography route) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ).  The claim adds the limitation (generate the first aerial photography route based on the one or more second aerial photography routes) which merely adds to the abstract idea. These limitations as drafted are a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional element of (the processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The claim also adds the limitation (acquire, based on the evaluation information, information of one or more second aerial photography routes, each of the one or more second aerial images being photographed along one of the one or more second aerial photography routes).  This limitation is recited at a high level of 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data.  The use of generic computer components to execute a program is well-understood and conventional.  Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claim 2 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept. 
As per claim 3
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 2 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (selecting one of the one or more second aerial photography routes) and (set at least a part of the selected one of the one or more second aerial photography routes as the first aerial photography route) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). These limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim adds the limitation (the processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claim 3 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 4
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 2 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (combine at least some of the multiple second aerial photography routes to generate the first aerial photography route) that merely further defines the abstract idea of claim 1 (generate an aerial photography route . . . ).
This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claim 4 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 5
Claim 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 4 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (combine some of the acquired parts of the multiple second aerial photography routes to generate the first aerial photography route) that merely further defines the abstract idea of claim 1 (generate an aerial photography route . . . ). The claim adds the limitation (partial evaluation information of the second aerial image aerially photographed in the plurality of parts of a corresponding one of the multiple second aerial photography routes) which merely adds to the abstract idea. These limitation as drafted are a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (the processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The claim also adds the limitation (acquire a plurality of parts). This limitation is recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claim 5 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 6
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 2 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (display information about the one or more second aerial photography routes) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. There are no additional elements of recited structure. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, there are no additional elements. For these reasons, claim 6 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 7
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 1 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (generate the one or more first aerial photography positions based on the one or more second aerial photography positions or the one or more second aerial photography routes; and generate the first aerial photography route based on the one or more first aerial photography positions) and the limitation (each of the one or more second aerial images includes a still aerial image or an aerial video; the aerial photography route is a first aerial photography route passing through one or more first aerial photography positions for aerially photographing the first aerial image) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). These limitations as drafted are a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (the processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The claim also adds the limitation (acquire, based on the evaluation information, information). This limitation is recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claim 7 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 8
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 7 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (one or more first aerial photography positions corresponds to one of one or more aerial photography sections obtained by dividing the aerial photography range) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind and by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. There are no additional elements of recited structure. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, there are no more additional elements. For these reasons, claim 8 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 9
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 8 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (set the selected one or more of the multiple second aerial photography positions as the one or more first aerial photography positions in the one or more aerial photography sections) and (the one or more second aerial photography positions include multiple second aerial photography positions) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). These limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The claim also adds the limitation (obtain selection information). This limitation is recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claim 9 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 10
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 8 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (select at least one of the one or more second aerial images that has a high evaluation value based on the evaluation information; and set at least one of the one or more second aerial photography positions) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). The claim adds the limitation (set at least one of the one or more second aerial photography positions corresponding to the at least one of the one or more second aerial images as the one or more first aerial photography positions in the one or more aerial photography sections) which merely adds to the abstract idea. These limitations as drafted are a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. There are no additional elements of recited structure. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. For these reasons, claim 10 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 11
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 7 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (generate multiple candidate routes for the first aerial photography route; and determine the first aerial photography route based on respective distances between end portions of each of the multiple candidate routes) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ).
This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. There are no additional elements of recited structure. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. For these reasons, claim 11 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 12
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 7 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (generate multiple candidate routes for the first aerial photography route; and determine the first aerial photography route) and the limitation (and determine the first aerial photography route based on information about an aerial photography environment of the multiple candidate routes) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). These limitations as drafted are a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. There are no additional elements of recited structure. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. For these reasons, claim 12 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 13
Step 1: The claim is a machine as it recites an (information processing device). 
Step 2A Prong 1: This claim depends upon claim 1 and merely adds to the abstract idea and insignificant extra-solution activity. The claim recites the limitation (a difference between first flight information about a first flying object scheduled to aerially photograph the first aerial image and second flight information about a second flying object that photographed the one or more second aerial images) that merely further define the abstract idea of claim 1 (generate an aerial photography route . . . ). The claim adds the limitation (determine the first aerial photography route based on information about an aerial photography environment of the multiple candidate routes) which merely adds to the abstract idea. This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The mere nominal recitation of the processor does not take the limitation out of the mental process.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (processor is further configured to execute the program). The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The apparatus recites that it works to (evaluation information from a user who has confirmed the one or more second aerial images, or acquisition information). This limitation is recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional. For these reasons, claim 13 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per Claim 14,
Claim 14 recites an aerial photography route generation method comprising (1);
obtaining information about an aerial photography range for a first aerial image (2); and generating an aerial photography route for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range (3).
Step 1: The claim is directed to a process as it recites an (aerial photography route generation method).
Step 2A Prong 1: The method claim 14 is analogous to the process claim 1 and as per the evidence presented against claim 1, claim 14 is also directed to an abstract idea. The claim recites the limitation (generating an aerial photography route for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim also adds the limitation (obtaining information about an aerial photography range for a first aerial image). This limitation is recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using the extra-solution activity of acquiring data. For these reasons, claim 14 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
Claims 15-19
Step 1: The claim is directed to an aerial photography route generation method. 
Step 2A Prong 1: This claim depends upon claim 14 and does not cure the deficiencies of claim 14 because the claims merely add the additional abstract concept (generating the first aerial photography route based on the one or more second aerial photography routes) that merely further defines the abstract idea of claim 14 (generate an aerial photography route . . . ). These limitations as drafted are a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. Further, the step/act of selecting can be performed by a person using pen and paper. 
Step 2A Prong 2: Judicial exceptions are not integrated into a practical application. The claims recites the additional element of (receiving selection information for selecting one of the one or more second aerial photography routes). This limitation is recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution.  
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claims 15-19 are not patent eligible under 35 U.S.C. § 101 because the claims do not include an inventive concept.
As per Claim 20,
	Claim 20 recites a computer-readable storage medium storing a program that, when executed by a processor, causes the processor to (1); obtain information about an aerial photography range for a first aerial image (2); and generate an aerial photography route for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range (3).
Step 1: The claim is direction to a machine as it recites an (computer-readable storage medium storing a program). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (generate an aerial photography route for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) a memory storing a program, (2) a processor configured to execute the program, and (3) obtain information about an aerial photograph range for a first aerial image. The recited memory and processor are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.  Further the instruction to obtain information is also recited at a high level of generality (i.e., as a general means of gathering information about an aerial photography range), and amounts to mere data gathering, which is a form of insignificant extra-solution.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and the extra-solution activity of acquiring data. The use of generic computer components to execute a program is well-understood and conventional.  Further the mere collection or receipt of data to be used by a computer program is also well-understood and conventional.  For these reasons, claim 20 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouffard et al., US 20170334559 A1, hereinafter referred to as Bouffard.
As per claim 1,
Bouffard discloses an information processing device comprising, a memory storing a program, and a processor configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), obtain information about an aerial photography range for a first aerial image (flight planning system…an operator can trigger the UAV to capture one or more images, The flight planning system 300 can determine a launch location using the images or 3D models to determine obstacles that are located near the inspection location 202, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202 - Bouffard Fig. 2D and ¶4, ¶28-29, ¶35, ¶54, ¶57, ¶153) and generate an aerial photography route, for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range (determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information,…, and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard suggests but does not expressly teach that a processor executes commands to obtain images that can be used for terrain navigation; however, Bouffard does teach that a computer captures images that can be studied to detect objects to avoid in a flight path based on paragraphs 28 and 153 that the flight planning system includes a processor with memory and software that execute the operations of obtaining images and according to paragraph 35, 54 and 57 analyze them to create a flight path to avoid objects. 
Bouffard suggests but does not expressly teach that the images gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 34, 57, 59, 71, 74, 152 and Figure  2D that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 14,
Bouffard discloses obtaining information about an aerial photography range for a first aerial image (flight planning system…an operator can trigger the UAV to capture one or more images, The flight planning system 300 can determine a launch location using the images or 3D models to determine obstacles that are located near the inspection location 202, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202 - Bouffard Fig. 2D and ¶4, ¶28-29, ¶35, ¶54, ¶57, ¶153), and 
generating an aerial photography route for aerially photographing the first aerial image (can generate multiple flight plans, determine a next leg that is to be navigated, navigate to waypoints, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard ¶4, ¶28, ¶34) based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range (determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information,…, and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard suggests but does not expressly teach that the images/positions gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 28, 34, 35, 57, 59, 71, 74, 152 and Figure  2D that a flight planning system that examines an image/position database of the known flight path terrain and compares those previous images/video/positions to new images/video/positions taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 18,
Bouffard discloses [t]he aerial photography route generation method according to claim 14, and Bouffard further discloses wherein generating the aerial photography route includes: generating multiple candidate routes for the aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight– Bouffard ¶4, ¶34), and determining the aerial photography route based on respective distances between end portions of each of the multiple candidate routes (the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202 video camera– Bouffard Fig. 2D and ¶57, ¶59, ¶71, ¶74, ¶35, ¶152).
Bouffard suggests but does not expressly teach that the images gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 34, 57, 59, 71, 74, 152 and Figure 2D that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 19,
Bouffard discloses [t]he aerial photography route generation method according to claim
14, and Bouffard further discloses wherein generating the aerial photography route includes: generating multiple candidate routes for the aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight - Bouffard ¶4, ¶34), and determining the aerial photography route based on information about an aerial photography environment of the multiple candidate routes (the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard suggests but does not expressly teach that the images gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 34, 57, 59, 71, 74, 152 and Figure 2D that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 20,
Bouffard discloses when executed by a processor, causes the processor to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), obtain information about an aerial photography range for a first aerial image (flight planning system…an operator can trigger the UAV to capture one or more images, The flight planning system 300 can determine a launch location using the images or 3D models to determine obstacles that are located near the inspection location 202, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202 - Bouffard Fig. 2D and ¶28, ¶35, ¶54, ¶57, ¶153) and generate an aerial photography route, for aerially photographing the first aerial image based on evaluation information of one or more second aerial images aerially photographed in the aerial photography range (determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information,…, and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard suggests but does not expressly teach that a processor executes commands to obtain images that can be used for terrain navigation; however, Bouffard does teach that a computer captures images that can be studied to detect objects to avoid in a flight path based on paragraphs 28 and 153 that the flight planning system includes a processor with memory and software that execute the operations of obtaining images and according to paragraph 35, 54 and 57 analyze them to create a flight path to avoid objects. 
Bouffard suggests but does not expressly teach that the images gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 34, 57, 59, 71, 74, 152 and Figure  2D that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 

Claims 2-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bouffard et al., US 20170334559 A1, as applied to claims 1 and 14 above, and further in view of Schultz et al., US 20180053054 A1, hereinafter referred to as Bouffard and Schultz, respectively.
As per claim 2,
Bouffard discloses [t]he information processing device according to claim 1, and Bouffard further discloses each of the one or more second aerial images includes an aerial video, the aerial photography route is a first aerial photography route (determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information… and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152), and the processor is further configured to execute the program to acquire (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), based on the evaluation information (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information,…, and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶4, ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard does not specifically disclose information of one or more second aerial photography routes each of the one or more second aerial images being photographed, along one of the one or more second aerial photography routes, and generate the first aerial photography route, based on the one or more second aerial photography routes. 
However, Schultz teaches information of one or more second aerial photography routes (obstacles may be able to be detected by the system through use of the imagery, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88), each of the one or more second aerial images being photographed (one or more image databases 34 may store geo-referenced imagery – Schultz ¶46), along one of the one or more second aerial photography routes, and generate the first aerial photography route, based on the one or more second aerial photography routes (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
As per claim 3,
Bouffard and Schultz disclose [t]he information processing device according to claim 2, and Bouffard further discloses wherein the processor is further configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153). 
Bouffard does not specifically disclose receive selection information for selecting one of the one or more second aerial photography routes, and set at least a part of the selected one of the one or more second aerial photography routes as the first aerial photography route. 
However, Schultz teaches receive selection information for selecting one of the one or more second aerial photography routes, and set at least a part of the selected one of the one or more second aerial photography routes as the first aerial photography route (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bouffard, as applied to claim 2, and further in view of Schultz., US 20180053054 A1, hereinafter referred to as Bouffard and Schultz, respectively.
As per claim 4,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 2, and Bouffard further discloses and the processor is further configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), include multiple second aerial photography routes (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard ¶4, ¶34), receive information about the multiple second aerial photography routes (the flight planning system 300 can access terrain information… and optionally images, access a UAV Flight Plan Information database 308, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and  ¶34, ¶57, ¶59, ¶60, ¶71, ¶74, and ¶152), and combine at least some of the multiple second aerial photography routes,  to generate the first aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard ¶4, ¶34).
Bouffard does not specifically disclose the one or more second aerial photography routes.
However, Schultz teaches the one or more second aerial photography routes (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
As per claim 5,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 4, and Bouffard further discloses and the processor is further configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), each of the multiple second aerial photography routes includes a plurality of parts, acquire a plurality of parts of the multiple second aerial photography routes (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight - Bouffard ¶4, ¶34, ¶57) based on partial evaluation information of the second aerial image aerially photographed in the plurality of parts of a corresponding (the flight planning system 300 can access terrain information… and optionally images, access a UAV Flight Plan Information database 308, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶59, ¶60, ¶71, ¶74, and ¶15) one of the multiple second aerial photography routes (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight - Bouffard ¶4, ¶34, ¶57) and combine some of the acquired parts of the multiple second aerial photography routes to generate the first aerial photography route (the flight planning system 300 can access terrain information,…, and optionally images, access a UAV Flight Plan Information database 308, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶59, ¶60, ¶71, ¶74, and ¶152). 
Bouffard suggests but does not expressly teach that a processor executes commands to obtain images that can be used for terrain navigation; however, Bouffard does teach that a computer captures images that can be studied to detect objects to avoid in a flight path based on paragraphs 28 and 153 that the flight planning system includes a processor with memory and software that execute the operations of obtaining images and according to paragraph 35, 54 and 57 analyze them to create a flight path to avoid objects. 
Bouffard suggests but does not expressly teach that the images gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 34, 57, 59, 71, 74, 152 and Figure  2D that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
	As per claim 6,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 2, and Bouffard further discloses a display configured to display information (displaying via a user interface, one or more images depicting a view of a location, user interfaces… specify information associated with a flight plan, user interface 200 can present one or more of, a location that was initially assigned for the prior flight plan, user interface 200 for determining a flight pattern to perform an inspection of a location,  – Bouffard Fig 2C, ¶7, ¶48, ¶60, and ¶61). 
Bouffard does not specifically disclose about the one or more second aerial photography routes.
However, Schultz teaches about the one or more second aerial photography routes (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a user interface display system and a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path, positioning, and display system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
As per claim 7,
Bouffard discloses [t]he information processing device according to claim 1, and Bouffard further discloses each of the one or more second aerial images includes a still aerial image or an aerial video (including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard ¶71 and ¶152), the aerial photography route is a first aerial photography route passing through one or more first aerial photography positions for aerially photographing the first aerial image (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information… and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶4, ¶34, ¶57, ¶59, ¶74, ¶81 and (since the flight plan determination engine determines routes using database information and data about prior flights, the engine uses prior data to determine positions at which to take images)), and the processor is further configured to execute the program to acquire (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), based on the evaluation information, information about one or more second aerial photography positions, at one of the one or more second aerial photography positions, generate the one or more first aerial photography positions based on the one or more second aerial photography positions (the flight planning system 300 can access terrain information… and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, flight plan determination engine 302 can further determine…locations, at which a UAV is to capture images when navigating along the determined flight pattern, video camera – Bouffard Fig. 2D and ¶57, ¶59, ¶71, ¶74, ¶81 and ¶152 (since the flight plan determination engine determines routes using database information and data about prior flights, the engine uses prior data to determine positions at which to take images)), and generate the first aerial photography route based on the one or more first aerial photography positions (can generate multiple flight plans, determine a next leg that is to be navigated, navigate to waypoints, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard Fig. 2D and ¶4, ¶28, ¶34).
Bouffard does not specifically disclose each of the one or more second aerial images being photographed, or one or more second aerial photography routes, or along one of the one or more second aerial photography routes, or the one or more second aerial photography routes. 
However, Schultz teaches each of the one or more second aerial images being photographed (one or more image databases 34 may store geo-referenced imagery – Schultz ¶46), or one or more second aerial photography routes, or along one of the one or more second aerial photography routes, or the one or more second aerial photography routes (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
 Bouffard discloses that a flight planning system that examines an image/position database of the known flight path terrain and compares those previous images/video/navigational points to new images/video/navigational taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery/position and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery/position based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
As per Claim 8,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 7, and Bouffard further discloses wherein each of the one or more first aerial photography positions corresponds to one of one or more aerial photography sections obtained by dividing the aerial photography range (flight planning system can determine a flight pattern by dividing the area to be inspected into parallel legs, navigate to waypoints, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202, the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, flight plan determination engine 302 can further determine…locations, at which a UAV is to capture images when navigating along the determined flight patter, flight plan determination engine 302 can further determine…locations, at which a UAV is to capture images when navigating along the determined flight pattern, video camera – Bouffard Fig. 2D and ¶4, ¶28, ¶31, ¶35, ¶57, ¶59, ¶71, ¶74, ¶81 and ¶152 (since the flight plan determination engine determines routes using database information and data about prior flights, the engine uses prior data to determine positions at which to take images)).
Bouffard suggests but does not expressly teach that the positions gathered by the UAV are compared with database positions related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 28, 34, 35, 57, 59, 71, 74, 152 and Figure  2D that a flight planning system that examines an image/position database of the known flight path terrain and compares those previous images/video/positions to new images/video/positions taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 9,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 8, and Bouffard further discloses the one or more second aerial photography positions include multiple second aerial photography positions (navigate to waypoints, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202, the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, flight plan determination engine 302 can further determine…locations, at which a UAV is to capture images when navigating along the determined flight pattern, video camera – Bouffard Fig. 2D and ¶4, ¶28, ¶34, ¶35, ¶57, ¶59, ¶71, ¶74, ¶81 and ¶152 (since the flight plan determination engine determines routes using database information and data about prior flights, the engine uses prior data to determine positions at which to take images)), and the processor is further configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), obtain selection information for selecting one or more of the multiple second aerial photography positions that are in the one or more aerial photography sections, and set the selected one or more of the multiple second aerial photography positions as the one or more first aerial photography positions in the one or more aerial photography sections (navigate to waypoints, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202, the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, flight plan determination engine 302 can further determine…locations, at which a UAV is to capture images when navigating along the determined flight pattern, video camera – Bouffard Fig. 2D and ¶4, ¶28, ¶34, ¶35, ¶57, ¶59, ¶71, ¶74, ¶81 and ¶152 (since the flight plan determination engine determines routes using database information and data about prior flights, the engine uses prior data to determine positions at which to take images)). 
Bouffard suggests but does not expressly teach that a processor executes commands to obtain images that can be used for terrain navigation; however, Bouffard does teach that a computer captures images that can be studied to detect objects to avoid in a flight path based on paragraphs 28 and 153 that the flight planning system includes a processor with memory and software that execute the operations of obtaining images and according to paragraph 35, 54 and 57 analyze them to create a flight path to avoid objects. 
Bouffard suggests but does not expressly teach that the images/positions gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 28, 34, 35, 57, 59, 71, 74, 152 and Figure  2D that a flight planning system that examines an image/position database of the known flight path terrain and compares those previous images/video/positions to new images/video/positions taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 10,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 8, and Bouffard further discloses wherein the processor is further configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), select at least one of the one or more second aerial images that has a high evaluation value based on the evaluation information, and set at least one of the one or more second aerial photography positions, corresponding to the at least one of the one or more second aerial images as the one or more first aerial photography positions in the one or more aerial photography sections (navigate to waypoints, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202, the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, flight plan determination engine 302 can further determine…locations, at which a UAV is to capture images when navigating along the determined flight pattern, video camera – Bouffard Fig. 2D and ¶4, ¶28, ¶34, ¶35, ¶57, ¶59, ¶71, ¶74, ¶81 and ¶152 (since the flight plan determination engine determines routes using database information and data about prior flights, the engine uses prior data to determine positions at which to take images)). 
Bouffard suggests but does not expressly teach that a processor executes commands to obtain images that can be used for terrain navigation; however, Bouffard does teach that a computer captures images that can be studied to detect objects to avoid in a flight path based on paragraphs 28 and 153 that the flight planning system includes a processor with memory and software that execute the operations of obtaining images and according to paragraph 35, 54 and 57 analyze them to create a flight path to avoid objects. 
Bouffard suggests but does not expressly teach that the images/positions gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 28, 34, 35, 57, 59, 71, 74, 152 and Figure  2D that a flight planning system that examines an image/position database of the known flight path terrain and compares those previous images/video/positions to new images/video/positions taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 11,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 7, and Bouffard further discloses wherein the processor is further configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), generate multiple candidate routes for the first aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard ¶4, ¶34), and determine the first aerial photography route based on respective distances between end portions of each of the multiple candidate routes (navigate to waypoints, The geofence boundary 204 can further be associated with a flight pattern the UAV is to utilize to capture images of the included location 202, the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶28, ¶35, ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard suggests but does not expressly teach that a processor executes commands to obtain images that can be used for terrain navigation; however, Bouffard does teach that a computer captures images that can be studied to detect objects to avoid in a flight path based on paragraphs 28 and 153 that the flight planning system includes a processor with memory and software that execute the operations of obtaining images and according to paragraph 35, 54 and 57 analyze them to create a flight path to avoid objects. 
Bouffard suggests but does not expressly teach that the images gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 34, 57, 59, 71, 74, 152 and Figure 2D that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 12,
Bouffard in view of Schultz discloses [t]he information processing device according to claim 7, and Bouffard further discloses wherein the processor is further configured to execute the program to (Methods, systems and apparatus, including computer programs encoded on computer storage media for an unmanned aerial vehicle aerial survey, computer processors – See at least Bouffard Abstract and ¶153), generate multiple candidate routes for the first aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard ¶4, ¶34), and determine the first aerial photography route based on information about an aerial photography environment of the multiple candidate routes ( the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶57, ¶59, ¶71, ¶74, and ¶152), generate multiple candidate routes for the first aerial photography route (can generate multiple flight plans, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard ¶4, ¶34), and determine the first aerial photography route based on information about an aerial photography environment of the multiple candidate routes (determine a next leg that is to be navigated, the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard suggests but does not expressly teach that a processor executes commands to obtain images that can be used for terrain navigation; however, Bouffard does teach that a computer captures images that can be studied to detect objects to avoid in a flight path based on paragraphs 28 and 153 that the flight planning system includes a processor with memory and software that execute the operations of obtaining images and according to paragraph 35, 54 and 57 analyze them to create a flight path to avoid objects. 
Bouffard suggests but does not expressly teach that the images gathered by the UAV are compared with database images related to the survey area and studied to create flight paths that avoid obstacles; however, Bouffard does teach, in paragraphs 4, 34, 57, 59, 71, 74, 152 and Figure 2D that a flight planning system that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below. 
As per claim 15,
Bouffard discloses [t]he aerial photography route generation method according to claim 14, and Bouffard further discloses wherein each of the one or more second aerial images includes an aerial video, and the aerial photography route is a first aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information,…, and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶4, ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152), the method further comprising (systems, computer readable media, and methods that include the actions of determining a boundary for an area to be inspected by an unmanned aerial vehicle – Bouffard Abstract and ¶5), acquiring, based on the evaluation information, along (the flight planning system 300 can access terrain information… and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶57, ¶59, ¶71, ¶74, and ¶152), wherein generating the first aerial photography route includes generating the first aerial photography route based on the (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight determine a next leg that is to be navigated – Bouffard ¶4, ¶34). 
Bouffard does not specifically disclose each of the one or more second aerial images being photographed, information of one or more second aerial photography routes, one or more second aerial photography routes, one of the one or more second aerial photography routes.
However, Schultz teaches each of the one or more second aerial images being photographed (one or more image databases 34 may store geo-referenced imagery – Schultz ¶46), information of one or more second aerial photography routes, one or more second aerial photography routes, one of the one or more second aerial photography routes (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a flight planning system the schedules a survey mission that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
As per claim 16,
Bouffard in view of Schultz discloses [t]he aerial photography route generation method according to claim 15, and Bouffard further discloses further comprising: receiving selection information, wherein generating the first aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information… and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶4, ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard does not specifically disclose for selecting one of the one or more second aerial photography routes, includes setting at least a part of the selected one of the one or more second aerial photography routes as the first aerial photography route.
However, Schultz teaches for selecting one of the one or more second aerial photography routes, includes setting at least a part of the selected one of the one or more second aerial photography routes as the first aerial photography route (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a flight planning system the schedules a survey mission that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
As per claim 17,
Bouffard discloses [t]he aerial photography route generation method according to claim 15, and Bouffard further discloses includes receiving information about multiple second aerial photography routes and generating the first aerial photography route includes combining at least some of the multiple second aerial photography routes to generate the first aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight, the flight planning system 300 can access terrain information,…, and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, video camera – Bouffard Fig. 2D and ¶4, ¶34, ¶57, ¶59, ¶71, ¶74, and ¶152).
Bouffard does not specifically disclose acquiring the information of the one or more second aerial photography routes. 
However, Schultz teaches acquiring the information of the one or more second aerial photography routes (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a flight planning system the schedules a survey mission that examines an image database of the known flight path terrain and compares those previous images/video to new images/video taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bouffard as applied to claim 1, and further in view of Schultz and Cantrell, US 20180373269 A1, hereinafter referred to as Bouffard, Schultz, and Cantrell, respectively.
As per claim 13,
	Bouffard discloses [t]he information processing device according to claim 1, and Bouffard further discloses the aerial photography route is a first aerial photography route passing through one or more first aerial photography positions, evaluation information from a user who has confirmed the one or more second aerial images or acquisition information based on a number of times that, one or more second aerial photography positions (the flight planning system 300 can access terrain information…and optionally images, obtain information generated from prior flight plans, including detailed images captured by a UAV performing a prior flight plan, flight plan determination engine 302 can further determine…locations, at which a UAV is to capture images when navigating along the determined flight patter, video camera – Bouffard Fig. 2D and ¶57, ¶59, ¶71, ¶74, ¶81 and ¶152 (since the flight plan determination engine determines routes using database information and data about prior flights, the engine uses prior data to determine positions at which to take images)) , where the one or more second aerial images are aerially photographed are used for generating the first aerial photography route (can generate multiple flight plans, determine a next leg that is to be navigated, the flight planning system can provide information to the UAV sufficient to enable the UAV to determine the flight plan (e.g., flight pattern) while in flight – Bouffard Fig. 2D and ¶4, ¶34), a difference between first flight information about a first flying object scheduled to aerially photograph the first aerial image (The flight plan determination engine 302 can then determine an availability of UAVs and/or operators at the received time(s) (e.g., the module 210 can obtain scheduling information) – See at least Bouffard ¶4, ¶28, ¶29, ¶30, ¶31, ¶32, ¶76). 
Bouffard does not specifically disclose or one or more second aerial photography routes.
However, Schultz teaches or one or more second aerial photography routes (obstacles that are identified within the image…collision detection and avoidance system could either be imaging based, move…from the Flight Path to the Target Path, Target Path as a starting point, create the Flight Path, extending a line outward from that is perpendicular to the Target Path and finding where it intersects the Flight Path - Schultz ¶65 and ¶67, ¶73, ¶84, ¶88, ¶91 (where a flight management system examines imagery captured from a database and compares there images to new images captured by the UAVs camera system to generate an ideal Target Path that contains the locations that need to be surveyed; however, the flight management system creates the flight path the UAV will travel based on obstacles detected in the image while keeping the UAV as close as possible to the ideal path where the survey locations are located and can be imaged)).
Bouffard discloses that a flight planning system the schedules a survey mission that examines an image/position database of the known flight path terrain and compares those previous images/video/navigational points to new images/video/navigational taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Schultz teaches a processor that controls a UAV to survey a geographic area using imagery that is also used to detect obstacles and generate a desired target path that can be altered manually or automatically to create an actual flight path. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, scheduling of the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based bi-path flight route navigation system, as taught by Schultz, to enable the UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
Bouffard does not disclose and second flight information about a second flying object that photographed the one or more second aerial images.
Cantrell teaches and second flight information about a second flying object that photographed the one or more second aerial images (delivering merchandise using unmanned aerial vehicles (UAVs), capture image sequences of geographic and landscape features along at least a portion of the UAV's flight path using the imaging sensor, compare the image sequences from the imaging sensor with geographic and landscape features from the flight simulator database within a predetermined area about the predicted position; and determine the actual position of the UAV – See Cantrell ¶11).
Bouffard discloses that a flight planning system the schedules a survey mission that examines an image/position database of the known flight path terrain and compares those previous images/video/navigational points to new images/video/navigational taken by the UAV and uses this and other information to develop a take-off, multiple flight routes, and landing locations to avoid obstacles before taking off and generating new flight routes while flying to image the terrain below.
Cantrell teaches a system comprising a processer, an image database used to control and navigate more than one UAV by comparing captured images with stored images to determine a predicted and actual flight path of a UAV to deliver cargo. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bouffard, scheduling of the imagery and other environmental sensor driven multi-flight path terrain navigation and adjustable or new flight path and positioning system by the imagery based flight route navigation system for more than one UAV, as taught by Cantrell, to enable more than one UAV to adapt to avoid terrain hazards, reduce flight time, and better gather data to survey a site or complete its mission. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached Monday to Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668